DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.
Response to Arguments
35 U.S.C 103
Regarding independent claims 1, 14 and 20, Applicant argues that Seida in view of Leff fails to disclose “creating, by the end user, a set of user filters based on the submitted set of keywords and phrases and by identifying public sources that will and will not be monitored”, “monitoring or searching based on the set of user filters and the set of administrator filters online sources, websites, and social networks to obtain information related to the end user” and “the alert containing an option to request reputation management assistance”. 
	Examiner has carefully considered Applicant’s argument and respectfully disagrees. In response to the preceding argument examiner respectfully submits that Seida in view of Leff and Mercuri discloses the above limitations. Examiner interprets from Seida ([0022] a user may enter up to ten keywords and/or phrases of their creation in order to conduct online reputation monitoring and intelligence gathering. Additional embodiments may allow for the entry of more than ten keywords and phrases. Illustrative non-limiting examples of online resources that may be searched and monitored may include GOOGLE®, Yahoo, Bing, Twitter, and Facebook. Following the retrieval of the custom information, embodiments of the inventive the online reputation monitoring and intelligence solution filters the data for relevance and then displays the information to the end user in a convenient, easy-to-use interface). First a user submits keywords and/or phrases to conduct online monitoring and intelligence gathering. These keywords and phrases are used to substantially like a filter to search for relevant content on online resources like Google and Facebook. From a vast amount of available online content, these keywords and phrases allow users to search and filter for the information they are seeking.
Second while Seida discloses scripts as an automated way of handling a user created set of filter, it would have been obvious for one of ordinary skill in the art to have also applied scripting to automate online filtering utilizing an administrator set of filters as taught by Mercuri.
	Finally, Seida discloses ([0024] The reputation alerts may be accompanied with a “fix it” feature that provides a user with the ability to privately communicate a request for online reputation management assistance from a team of experts associated with embodiments of the reputation monitoring and intelligence solution. Following the submission of a “fix it” request feature by a user, a confidential review of an account belonging to the user is conducted by the team of experts, and recommendations to assist in the management of the user's reputation may be made to the user) as a “the alert containing an option to request reputation management assistance”. The “fix it” feature giving a user an ability and option to request online reputation management. Given the above Examiner maintains that Seida in view of Leff discloses the above limitations.
	Applicant’s other arguments filed with respect to the rejection(s) of claims 1-9, 11-20 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Mercuri (U.S Pub # 20110258560).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seida (U.S Pub # 20160352805) in view of Leff (U.S Pub # 20130085804) and in further view of Mercuri (U.S Pub # 20110258560).
With regards to claim 1, Seida discloses a computer-implemented method for automated online reputation monitoring and intelligence gathering, comprising executing on a processor the steps of: 
receiving a set of keywords and phrases submitted by an end user from a user device, the user device networked with a sever with the processor executing the method ([0022] user may enter up to ten keywords and/or phrases); 
creating, by the end user, a set of user filters based on the submitted set of keywords and phrases ([0022] a user may enter up to ten keywords and/or phrases of their creation in order to conduct online reputation monitoring and intelligence gathering. Additional embodiments may allow for the entry of more than ten keywords and phrases. Illustrative non-limiting examples of online resources that may be searched and monitored may include GOOGLE®, Yahoo, Bing, Twitter, and Facebook. Following the retrieval of the custom information, embodiments of the inventive the online reputation monitoring and intelligence solution filters the data for relevance and then displays the information to the end user in a convenient, easy-to-use interface);
a customized programming language script ([0031] scripts); 
monitoring or searching based on the set of user filters, online sources, websites, and social networks to obtain information related to the end user ([0021-0022] monitor online sources, websites, social networks for information); 
notifying the end user automatically with an alert, the alert based on the one or more of the set of keywords and phrases, the alert containing an option to request reputation management assistance ([0023] alert based on the set of keywords and phrases. [0024] reputation alerts may be accompanied with a “fix it” feature that provides a user with the ability to private communicate a request for online reputation management assistance); 
receiving an on-demand request from the end user from the user device to fix their online reputation in response to the alert ([0037] end user’s “Fix It” request for actions to be taken to resolve end user reputation or competitive issues); and 
sending the request to the administrator or support personnel to fix the online reputation of the end user prompting the administrator or support personnel to review the online reputation of the end user and to assist in managing the online reputation of the end user ([0024] following the submission of a ”fix it” request, a confidential review of an account belonging to the user is conducted, and recommendations to assist in the management of the user’s reputation may be made); and
measuring an improvement of regression of the assistance in managing the online reputation of the end user ([0019] table 1 of comparison between google alerts and present invention).
	Seida does not disclose however Leff discloses:
identified public sources that will and will not be monitored ([0093] all listings on the web identified by the system are monitored), and a customized programming language script ([0026] the software may be scripts);
aggregating the obtained information from the online sources, websites, and one or more social networks and placing the obtained information into a set of categories that categorize the obtained information as one of a threat, positive information to the end user, a marketing opportunity, or competitive intelligence ([0035, 0079-0081] categorize competing merchants and review scores in relation to others); 
storing the categorized aggregated information in a database ([0037] merchant database); 
calculating automatically a set of individual online reputation scores for each of the threat, positive information to the end user, marketing opportunity, and competitive intelligence categories ([0043] overall marketing score [0063] calculating overall marketing score for competitors. [0080, 0173] merchant’s review score. [0178] competitive benchmark score).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the online monitoring system of Seida by the system of Leff so businesses may monitor their online presence and rate it based on different categories.
	One of ordinary skill in the art would have been motivated to monitor and control their online presence and improve their online and other marketing (Leff [0021]).
	Mercuri discloses:
creating, by an administrator, a set of administrator filters based on the received set of keywords and phrases, the identified public sources that will and will not be monitored ([0011] the system performs one or more levels of automated review before involving a human moderator for a final step of manual review. [0016] employ human moderation to double check the automated filtering of the component. For example, if a human moderator determines that a content item let through by automated filtering contains new offensive words or topic material not suitable for republishing, the human moderator may add new words to a keyword blacklist of the content filtering component 130 or the system may automatically identify similarities between content items rejected by human moderators and update filters of the content filtering component 130 to catch and filter similar future content items) ([0022] identifies one or more content sources from which to retrieve content items);
exceeds a threshold value ([0032] threshold).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the online monitoring system of Seida and Leff by the system of Mercuri to moderate which keywords may be utilized to filter through content.
	One of ordinary skill in the art would have been motivated to identify content that may be positive towards an organization online (Mercuri [0004]).
	Claims 14 and 20 correspond to claim 1 and are rejected accordingly.
	With regards to claim 2, Seida further discloses:
wherein said received set of keywords and phrases are inputted via a graphical user interface (GUI) supplied to the end user ([0025] GUI for input).
Claim 12 corresponds to claim 2 and is rejected accordingly.
With regards to claim 3, Seida further discloses:
wherein said one or more online sources, websites, and social networks comprise at least one of: online search engines, blogs, authority blogs, industry and niche forums, and online review websites, social media websites, social bookmarking websites, social news websites, informational websites, wikis, creative commons databases, image sharing websites, image posting websites, online one-way review websites, online two-way review websites, real simple syndication (RSS) feeds, online news websites and sources, online forums, online communities, public record websites, email address information, personal residence information, business entity information and filings, online video file websites and networks, online audio file websites and networks, online book repositories, online video game websites and networks, and legal/court documents that are available in the public domain ([0021] online sources).
With regards to claim 4, Seida further discloses:
filtering the aggregated information for relevance and then displays the information on a graphical user interface (GUI) supplied to the end user ([0029] GUI displaying the relevant information).
Claim 15 corresponds to claim 4 and is rejected accordingly.
With regards to claim 5, Seida further discloses:
wherein the user device comprises one of a smartphone, a tablet, a portable computing device, and desktop computing devices ([0019] tablet, smartphone, etc).
With regards to claim 6, Seida further discloses:
wherein the intelligence gathering comprises company brand monitoring, personnel monitoring, competitive intelligence, monitoring of products and services, gathering of online sentiment, monitoring commentary made by users online, discovery of new business opportunities, discovery of new sources for online marketing, discovery of new sources for online reputation monitoring, and revealing online marketing strategies of the competition ([0020] aspects of online reputation and intelligence that are monitored).
Claim 16 corresponds to claim 6 and is rejected accordingly.
With regards to claim 7, Seida further discloses:
wherein the online reputation monitoring and intelligence gathering is offered as a cloud based service ([0022] cloud based service).
Claim 17 corresponds to claim 7 and is rejected accordingly.
With regards to claim 8, Seida further discloses:
the alert appears graphically on the end user's device and is also announced as an audio alert ([0023] audio alert).
With regards to claim 9, Seida further discloses:
meets at least one of the following criteria: a keyword or a phrase that matches in a source meta title, a keyword or a phrase that matches in a source meta description, a keyword or phrase that matches in a source universal resource locator (URL), and a keyword or phrase that matches in a source content ([0023] keyword/phrase match).
Claim 18 corresponds to claim 9 and is rejected accordingly.
With regards to claim 11, Seida further discloses:
wherein recommendations comprise one or more of the following services: website development, search engine optimization (SEO), search engine advertising, blog development and blogging services, custom content development, social media marketing, web analytics, and online link development ([0024] recommendations).
With regards to claim 12, Seida further discloses:
wherein the user device has a universally unique identifier (UUID) that is used to identify the end user ([0032] UUID).
With regards to claim 13, Seida further discloses:
wherein the alert is accompanied with an end user selection for a fix it option to generate the request from the end user to fix their online reputation ([0024] alert accompanied with a fix it feature).	
Claim 19 corresponds to claim 13 and is rejected accordingly.
Conclusion
                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166